DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 07/18/2022 and 12/17/2020 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, regarding claim 15, an embodiment wherein each transmit channel is coupled to an offset signal generator wherein said transmit channels (N transmitters) include a frequency offset mixer must be shown or the feature(s) canceled from the claim(s).  Regarding claim 15, Applicant’s closest drawing is Fig. 4 but item 435 is not coupled to the first transmit channel.  Also, claim 16 requires both a separate frequency offset signal generator for each transmit channel (N transmitters) and a separate phase shifter for each transmit channel.  The closest drawing concerning claim 16 is Fig. 8 but Fig. 8 does not show a separate frequency offset signal generator for each transmit channel (N transmitters).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 12 and 20 are objected to.  Maximum range taken literally would relate to variables such as transmission power, antenna gain and target’s radar cross section.  Maximum unambiguous range has to do with resolution such as distinguishing between two targets or being able to determine which pulse return goes with a particular transmitted pulse for a particular antenna.  Although the two appear to often be used interchangeably, they are not the same.  Please amend maximum range in claims 1, 12 and 20 to maximum unambiguous range.  
Claim 3 is also objected because claim 3 does not define variable “S” or “Δt” which are defined in claim 2 but claim 3 does not depend from claim 2.  
Claim 14 is similarly rejected because variable “S” or “Δt” are not defined although defined in claim 13 but claim 14 does not depend from claim 13.  
Examiner’s Comment
Note that encoding typically refers to modulation that provides information such as, for example, a vehicle identifier.  However, the specification provides no description or examples of this type of encoding other than just modulation.  Thus, encoding will be interpreted as modulation.  A receiver circuit comprising of electronics such as an amplifier, mixer and filter is often a separate and distinct line-replaceable-unit (LRU) from than of the antenna hardware structure, e.g. aircraft antennae, although there does now exist integrated circuitry that may include both.  Thus, if Applicant desires a bistatic transmit and receive antenna system wherein the transmit and receive antennae are separate (at least for the independent claims), then Applicant would need to amend claim language to reflect such.  Also, the Examiner is interpreting N transmitters as N transmitter channels (chains or branches).  Likewise, the Examiner is interpreting N receivers as N receiver channels.  Sequential is not defined by the claims and could be of any type of sequences such as but not limited to an Arithmetic, Geometric, Harmonic, etc. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9 and 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, it is unclear as to what is meant by an amplifier generating an RF encoded transmit signal because amplifiers do not generate signals but rather amplify signals.   Consequently, it is unclear to the reader or person of ordinary skill as to what is meant by the word “generate” as claimed.  As such, the metes and bounds of the claim 9 cannot be fully ascertained thus the claim is indefinite.  
Regarding claim 20, the language “second plurality of receivers” is unclear as to how said language narrows the scope of the claim given that there is not a first plurality of receivers that is claimed.  As such, the metes and bounds of claim 20 cannot be fully ascertained thus the claim is indefinite.  
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 20 are rejected under 35 U.S.C. 103 as being obvious over Hilsebecher (US 2009/0303108 A1) in view of Hakobyan (CN 112859057 A).
As to claim 1, Hilsebecher teaches a 
method for operating a radar system, the method comprising: 
generating a reference signal at a transmitter module (Fig. 10 item 50); 
generating a frequency offset signal of the reference signal for each of N transmitters of the radar system, wherein each transmitter is associated with a distinct frequency offset for the frequency offset signal (Fig. 10 shows different frequency offsets being transmitted); 
transmitting from each of the N transmitters in sequence the frequency offset signal as a RF encoded transmit signal, wherein said transmitting starts at a distinct time for each transmitter (not taught), and 
the difference in the starting time of the transmission for each transmitter is at least equivalent to a round trip delay associated with a predetermined [unambiguous] maximum range of the radar system (not taught); 
receiving, at one of M receiving antennas of a receiver module, a target return signal reflected from the N radio frequency encoded transmit signals by a target (Fig. 10 item 22 see also Para. 6 “objects”); 
mixing the target return signal with the reference signal at the receiver module to produce an intermediate frequency signal (Fig. 10 mixer 22 is used for down-conversion as discussed in Para. 61.); 
converting the intermediate frequency to a digital signal with an analog-to-digital converter at the receiver module (Fig. 1 shows A/D before the Z’s, e.g. Z1. Note that encoding typically refers to modulation that provides information such as, for example, a vehicle identifier.  However, the specification provide no description or examples of this type of encoding other than just modulation. See also Para. 61 “The evaluation device [24] is not shown in FIG. 10 and has the same construction as in FIG. 1.”); and 
processing the digital signal to generate a range spectrum comprising N segments that correspond, respectively, to the N radio frequency encoded transmit signals transmitted over the N transmitters (Para. 33 – 35 explains taking Fourier transform and determining distance and Doppler for each spectrum, e.g. S1(f). See also Fig. 1).
In the same field of endeavor, Hakobyan teaches “the time offset between adjacent transmitting ramps is greater than the time delay of the furthest target, namely the time delay at the maximum distance of the system design (English: Maximum time-of-flight, maximum flight time). Because the maximum time delay in the typical vehicle radar is significantly less than the typical used slope duration, this scheme allows the sending slope to be more tightly arranged in time (Page 6 Figs. 3 & 5).”  
In view of the teachings of Hakobyan, it would have been obvious at the time of filing to provide a time delay corresponding to maximum unambiguous range between the transmissions of corresponding to transmit antennae 12 of Hilsebecher Fig. 10 in order to reduce ambiguities thereby improving measurement accuracy by knowing which received pulse corresponds to which particular transmitted pulse at a particular antenna. 
As to claim 20, Hilsebecher teaches a radar system comprising: 
a first plurality of transmitters (Fig. 1 item 12), 
wherein each transmitter is configured to receive a reference signal that is linear in frequency over time (Fig. 1 item 18 see also Para. 34 “Base frequency fe of the signal supplied by oscillator 18 is modulated in ramp-shaped fashion, as is shown in a simplified manner by the lower curve in FIG. 2.”), 
generate a frequency offset signal of the reference signal, wherein each transmitter of the first plurality of transmitters is associated with a distinct frequency offset for the frequency offset signal (Fig. 1 “Δf – 3Δf”), 
transmit the frequency offset signal as a RF encoded transmit signal at a distinct time for that transmitter (not taught), 
wherein the difference in the starting time of the transmission for each transmitter is at least equivalent to a round trip delay associated with a predetermined maximum range of the radar system (not taught); 
a second plurality of receivers (Fig. 1 item 24 e.g. receiver chain including item 26.), 
wherein each receiver is configured to receive, at an antenna, a target return signal reflected by a target from the first plurality of RF encoded transmit signals associated with the first plurality of transmitters (Fig. 1 item 12 see also Para. 35 “object”), 
mix the target return signal with the reference signal to produce an intermediate frequency signal, and convert the intermediate frequency signal to a digital signal (Fig. 1 mixer item 22.); and
a radar control processing unit configured to process the digital signal to generate a range spectrum comprising a first plurality of segments that correspond, respectively, to the first plurality of RF encoded transmit signals (Para. 33 – 35 explains taking Fourier transform and determining distance and Doppler for each spectrum, e.g. S1(f). See also Fig. 1).
The modification of Hilsebecher in view of Hakobyan as applied to claim 1 applies mutatis mutandis to claim 20.  
Claims 8 – 9 and 12 are rejected under 35 U.S.C. 103 as being obvious over Hilsebecher in view of Hakobyan and Ponsford (US 2005/0242985).
As to claim 8, Hilsebecher in view of Hakobyan does not teach the method of Claim 1, wherein said transmitting from each of the N transmitters in sequence comprises: providing the frequency offset signal of the reference signal associated with the transmitter to a power amplifier associated with the transmitter at the distinct time for that transmitter.
The Examiner considers this type of omission trivial because Patent Application drawings seldom disclose all the features that would be deemed necessary by one of ordinary skill in the art.  In other words, the inclusion of an amplifier in a general sense is akin to reinventing the wheel.  For example, it is well-known in the art that a transmitter at least comprises of an oscillator or signal generator to generate a baseband signal that is upconverted by a mixer (in order to make use of smaller antenna) wherein a low pass filter is used discard the unwanted difference frequency (and pass on the sum frequency) from the mixer and an amplifier to increase the strength of a signal given the signal that is transmitted and received is inversely proportional to                     
                        
                            
                                R
                            
                            
                                4
                            
                        
                    
                 where R is the two-way range – based on the well-known signal-to-noise SNR equation –  traveled by the transmitted and electromagnetic wave.  
It would then logically follow that each transmitter channel would have an amplifier.  Thus, it would logically follow that the offset from the signal generator would be coupled to the amplifier and from there to the waveguide (for very large frequencies) and/or antenna at the distinct time as modified by Hakobyan.  
Ponsford provides an explicit teaching of an amplifier 28 as shown in Figure 1.  In view of what has been well established in the art including Ponsford, one of ordinary skill would expect there to exist an amplifier in the actual real-life system of Hilsebecher in view of Hakobyan, or at the very least, modify each transmit channel to include a power amplifier as discussed supra in order to improve SNR thereby reducing false alarms.  
As to claim 9, Hilsebecher in view of Hakobyan does not teach the method of Claim 1, wherein said transmitting from each of the N transmitters in sequence comprises: providing the RF encoded transmit signal generated by a power amplifier associated with the transmitter to an antenna associated with the transmitter at the distinct time for that transmitter.
The modification of Hilsebecher in view of Hakobyan with Ponsford applies mutatis mutandis to claim 8.  
As to claim 12, Hilsebecher teaches a radar system comprising: 
a reference signal generator configured to produce a reference signal linear in frequency over time (Fig. 1 item 18 see also Para. 34 “Base frequency fe of the signal supplied by oscillator 18 is modulated in ramp-shaped fashion.”  Ramped waveforms are obvious to use because said waveforms improve range resolution without detracting from Doppler resolution.);
a frequency offset signal generator, coupled to each of N transmitters of the radar system, and configured to generate a frequency offset signal of the reference signal, wherein each transmitter is associated with a distinct frequency offset for the frequency offset signal (Fig. 1 “Δf – 3Δf”  Note: A mixer takes as input two signals thus one of ordinary skill must logically conclude that each Δf is generated by another, separate signal generator not shown.); 
the N transmitters of the radar system each configured to transmit the associated frequency offset signal as a RF encoded transmit signal sequentially from each other transmitter, wherein each transmitter is configured to transmit the associated frequency offset signal at a distinct time, and the difference in the starting time of the transmission for each transmitter is at least equivalent to a round trip delay associated with a predetermined maximum range of the radar system (not taught); 
a receiver module comprising a first receive antenna configured to receive a target return signal reflected by a target from N RF encoded transmit signals associated with the N transmitters (Fig. 1 items 12 and 20), 
a mixer circuit configured to mix the target return signal with the reference signal to produce an intermediate frequency signal (Fig. 1 item 22), and 
an analog-to-digital converter configured to convert the intermediate frequency signal to a digital signal (Fig. 1 “A/D”); and 
a radar control processing unit configured to process the digital signal to generate a range spectrum comprising N segments that correspond, respectively, to the N RF encoded transmit signals transmitted over the N transmitters (Para. 33 – 35 explains taking Fourier transform and determining distance and Doppler for each spectrum, e.g. S1(f). See also Fig. 1).
 Nothing in the claim proscribes the first receive antenna from being a first transmit antenna.  A person having ordinary skill would understand that the antennae being used in the invention would have a frequency range to cover all the carrier signals plus frequency offsets.  Now, whether each receiver chain has a its own unique filter that is tuned to only allow for certain of the carrier signals plus frequency offsets to be passed on for signal processing is a different story – but that is not what is claimed.  As such, the claim language does not require a separate antennae structures wherein each is configured to receive from a different, separate frequency range.  In fact, the specification does not indicate that more than one type of antenna being used, thus one would presume that all the antennae of the invention are of the same type and have the frequency range.  Note that an antenna is configured to receive any frequency signal within its frequency range once the antenna is excited by being illuminated by said frequency signal.  The concept of an antenna receiving and an actual receiver channel (chain or branch) receiving are two different concepts.  
The modification of Hilsebecher in view of Hakobyan as applied to claim 1 applies mutatis mutandis to claim 12.  
In the interest of compact prosecution, Ponsford teaches “Referring now to FIG. 4, shown therein is an exemplary block diagram of a radar system 210 having a waveform generator 212 that generates both carrier frequency offset and complementary codes for concurrent operation with at least one other radar system on a common frequency in accordance with the invention (Para. 70).”
In view of the teachings of Ponsford, it would have been obvious at the time of filing to modify, if not already, each the Δf to an offset generator – wherein each Δf would have its own, separate generator given the differences for each Δf – in order to realize the prior art invention as already described by Hilsebecher in view of Hakobyan in order that said prior art invention actually works as advertised.  
Claim 10 is rejected under 35 U.S.C. 103 as being obvious over Hilsebecher in view of Hakobyan and in further view of Hopwood (US 4,586,044).
As to claim 10, Hilsebecher in view of Hakobyan does not teach the method of Claim 1 further comprising one of: filtering, using a notch filter, the intermediate frequency signal to remove zero-range interference in a fast-time spectrum of each transmitter; filtering, using a low pass filter and a notch filter, the intermediate frequency to remove zero-range interference in a fast-time spectrum of each transmitter; and directly cancelling the coupled-in transmit signal using a known spillover amplitude and phase.
In the same field of endeavor, Hopwood teaches “Since the above equations (18) and (19) are now independent of the pulse number J, they are therefore within the FFT notch filter or positioned substantially about the zero doppler frequency and may be removed by the notch filter of the FFT 102, as desired (col. 10 ll. 45 – 50).”
In view of the teachings of endeavor, it would have been obvious at the time of filing to modify the receiving channels FFT, e.g. S1(f), to include a notch filer to remove clutter (zero-range interference) thereby improving SNR.  
Claim 11 is rejected under 35 U.S.C. 103 as being obvious over Hilsebecher in view of Hakobyan and in further view of Jansen (US 20200049812 A1)
As to claim 11, Hilsebecher in view of Hakobyan teaches the method of Claim 1, wherein said processing the digital signal to generate a range spectrum comprising N segments that correspond, respectively, to the N radio frequency encoded transmit signals transmitted over the N transmitters comprises: 
extracting the range spectrum of each of the N transmitters from a range spectrum of the N radio frequency encoded transmit signals (Hilsebecher: Para. 6 “The intermediate frequency signals are digitized and recorded over a time span approximately corresponding to one individual frequency ramp. The signal pattern thus obtained is then split up into its frequency spectrum by fast Fourier transform. In this spectrum, each located object emerges as one individual peak, the frequency position of which is a function of the distance and the relative speed of the respective object.”); 
forming a Doppler spectrum for each range spectrum (over multiple transmit cycles) (Id.  Note that a second or Doppler FFT is taken across the slow time which is pulse to pulse which is better illustrated Fig. 4 of Jansen.  Also note that one of ordinary skill understands that two FFT which are the range or fast-time and Doppler or slow-time are required.  This is suggested by Hilsebecher Para. 6 language “individual peak, the frequency position of which is a function of the distance and the relative speed of the respective object.”  This is better illustrated in Figs. 3 – 4 of Jansen and related passages.); 
performing detection of the target return signal in each Doppler spectrum transmitter / receiver pair (Id. “peak”); 
forming a range-division MIMO virtual antenna measurement vector from the detected target return signals (not taught); 
generating a target angle using the formed range-division MIMO virtual antenna measurement vectors (Although Hilsebecher teaches “the azimuth angle is sought at which the complex amplitudes measured respectively at the apex of the peak fit best with the associated antenna diagrams (Para. 8)” this teaching is not related to MIMO virtual antenna.)
In the same field of endeavor, Jansen teaches “a method for resolving velocity ambiguity in a MIMO RADAR comprises storing a plurality of complex values in a two-dimensional memory partitioned with a plurality of rows and a plurality of columns, each row representing a range gate indexed by a range index, each column representing a Doppler gate indexed by a Doppler index, and each Doppler gate further comprising the plurality of complex values indexed by one of a transmitter index and a receiver index, wherein the transmitter index corresponds to one of a plurality of transmitters of the MIMO RADAR and a virtual transmitter, the receiver index corresponds to one of a plurality of receivers of the MIMO RADAR, each range gate defines a distance between the MIMO RADAR and a reflector, and each Doppler gate defines a relative radial velocity between the MIMO RADAR and the reflector (Para. 61).”  Jansen further teaches “In these processing steps reflectors are detected and their distance to the RADAR, the relative radial velocity and the angle between the object and the RADAR are estimated.”
In view of the teachings of Jansen, it would have been obvious at the time of filing to modify the antenna structure in Hilsebecher in view of Hakobyan to have separate transmit antennae and separate receive antennae in order to increase the effective (virtual) size of the antenna thereby improving SNR and angle estimation having improved angular resolution. 
Allowable Subject Matter
Claims 2 – 7 and claims 13 – 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not describe or teach a mathematical relationship involving the product of slope and the time difference for each transmitter as claimed in claims 2 and 3.  Claims 4 – 6 depend on claim 3.  
The same reasoning applies to claims 12 – 16 wherein claims 15 and 16 depend from claim 14.  
Regarding claims 7 and 17, the prior art does not teach sending an “on signal” to a power amplifier.  Even if the Examiner found an explicit teaching, the Examiner does not believe there would be a motivation to combine or be able to articulate a reason as to why such a modification would be obvious.    
For example, Lew (US 5455588 A) teaches “In FIG. 1 there is illustrated a radar system operating on the principles taught by the methods of the present invention. An electromagnetic wave generator 1 generates an alternating electrical signal, which signal is amplified by a transmitter amplifier 2 operating under a switching mode controlled by a pulse generating switch 3 that turns on and off the output from the transmitter amplifier 2, and consequently, a series of pulsed packets of the alternating electrical current is supplied to the transmitter antenna 4 that emits a series of pulsed packets of traveling wave or transmitted wave.”  But again, the Examiner does not have a motivation or a reason in order to combine with the prior art to make a valid 103 rejection.  In fact, it appears that the relevant reference Hakobyan teaches transmission via a switch coupled to the ramp generator.  See Hakobyan Page 4.  Thus, such a modification would require significant redesign.  
Similar reasoning applies to the features of claim 18 especially regarding the claimed switch which controls the power amplifier.  
Similar reasoning applies to claim 19 especially regarding the claimed switch.  

Conclusion
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W JUSTICE/Examiner, Art Unit 3648